DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-142509, filed on 7/30/18.

Response to Amendment
	1. The amendment filed 4/18/22 has been entered.
	2. Claims 1-8 remain pending within the application.
	3. The amendment filed 4/18/22 is sufficient to overcome the 35 USC 112(a) rejections of claims 1-7. The previous rejections have been withdrawn.
	4. The amendment filed 4/18/22 is sufficient to overcome the 35 USC 112(b) rejections of claims 1-7. The previous rejections have been withdrawn.
5. The amendment filed 4/18/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-7. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254 in further view of Buehler United States Patent Application Publication US 2013/0343640.
Regarding claim 1, Wolf discloses an image processing apparatus that performs display restriction processing on a captured image by an image-capturing unit in a moving robot, the moving robot including the image-capturing unit being configured to capture an image of a surrounding environment (Wolf, para [0052], image-capture device is an image sensor such as a CMOS or CCD), and the moving robot being further configured to be able to perform a remote operation via a remote operation terminal (Wolf, para [0051], drone represents a moving robot), the image processing apparatus configured to:
identify target objects in the captured image (Wolf, para [0057], with reference to fig 2, identifies persons (target objects) within images);
specify a target object for which a display restriction is required among the target objects identified in the target object identification unit in accordance with the property of the task to be executed by the moving robot based on the information acquired by the task acquisition unit (Wolf, para [0059], with regards to fig 3, system tags person 222 with tag 342. Based on the tag, system knows to obscure the person 222 within boundary 332); and
perform the display restriction processing on a restricted area in the captured image that corresponds to the target object for which display restriction is required (Wolf, para [0059], with reference to fig 3, provides an obscurant overlay over person 222. Obscurant is interpreted to be applied at processor 186 within the moving robot),
output image data of the image that has been subjected to the display restriction processing to a transmission unit configured to transmit the image data to the remote operation terminal (Wolf, para [0053], with reference to fig 1, processor transmits information wirelessly over data link 188).
Wolf does not explicitly disclose the image processing apparatus configured to:
acquire information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot;
wherein the task to be executed by the moving robot includes a set of actions to manipulate one or more of the identified target objects and the property of the task is a type or a purpose of the task.
Salgar discloses acquiring information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot (Salgar, para [0009], acquires image data in a first run prior to a second run).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the steps of masking images to include designated tasks based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).
Wolf in view of Salgar does not disclose:
wherein the task to be executed by the moving robot includes a set of actions to manipulate one or more of the identified target objects and the property of the task is a type or a purpose of the task.
Buehler discloses:
wherein the task to be executed by the moving robot includes a set of actions to manipulate one or more of identified target objects and a property of the task is a type or a purpose of the task (Buehler, para [0083], with reference to fig 6, performs a set of tasks of picking up objects by 1) adjusting grippers (1st task) and 2) raising arm (2nd task); Buehler, para [0080], with reference to fig 6, uses information from identifying object to pick up object).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a task on an identified object based on the teachings of Buehler. The motivation for doing so would have been using machine-vision to recognize and manipulate objects (Buehler, para [0004]).

Regarding claim 6, Wolf in view of Salgar discloses the image processing apparatus according to Claim 1. Salgar wherein the task to be executed by the moving robot is input by the remote operation terminal (Salgar, para [0013], user at remote terminal can provide tasks).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the steps of masking images to include designated tasks from a user based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).

Regarding claim 7, Wolf in view of Salgar discloses the image processing apparatus according to Claim 1. Salgar additionally discloses wherein a service user who receives a service provided by the moving robot is able to correct criteria for specifying the target object for which a display restriction is required in 25accordance with the property of the task to be executed by the moving robot via an input apparatus communicatively coupled to the image processing apparatus (Salgar, para [0013-14], user can update video privacy masks of first and second video)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the steps of masking images to include user correction based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).

Regarding claim 8, Wolf discloses an image processing method that performs display restriction processing on a captured image captured by an image-capturing unit in a moving 30robot, the moving robot including the image-capturing Unit being configured to capture an image of a surrounding environment (Wolf, para [0052], image-capture device is an image sensor such as a CMOS or CCD), and the moving robot being further configured to be able to perform a remote operation via a remote operation terminal (Wolf, para [0051], drone represents a moving robot), the method comprising:  21 
a second step for identifying target objects in the captured image (Wolf, para [0057], with reference to fig 2, identifies persons (target objects) within images); 
a third step for specifying a target object for which display restriction is 5required from the target objects identified in the second step in accordance with the property of the task to be executed by the moving robot based on the information acquired (Wolf, para [0059], with regards to fig 3, system tags person 222 with tag 342. Based on the tag, system knows to obscure the person 222 within boundary 332); and 
a fourth step for performing the display restriction processing on a restricted area in the captured image that corresponds to the target object for which 10display restriction is required, wherein, in the fourth step (Wolf, para [0059], with reference to fig 3, provides an obscurant overlay over person 222. Obscurant is interpreted to be applied at processor 186 within the moving robot), 
image data of the image that has been subjected to the display restriction processing is output to a transmission unit configured to transmit the image data to the remote operation terminal (Wolf, para [0053], with reference to fig 1, processor transmits information wirelessly over data link 188).
Wolf does not disclose:
a first step for acquiring information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot.
Salgar discloses a first step for acquiring information that corresponds to a property of a task to be executed via the remote operation performed on the moving robot (Salgar, para [0009], acquires image data in a first run prior to a second run).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have acquired information to perform the following steps of masking images based on the teaching of Salgar. The motivation for doing so would have been to provide surveillance information to train a device prior to a second run (Salgar, para [0009]).
Wolf in view of Salgar does not disclose:
wherein the task to be executed by the moving robot includes a set of actions to manipulate one or more of the identified target objects and the property of the task is a type or a purpose of the task.
Buehler discloses:
wherein the task to be executed by the moving robot includes a set of actions to manipulate one or more of identified target objects and a property of the task is a type or a purpose of the task (Buehler, para [0083], with reference to fig 6, performs a set of tasks of picking up objects by 1) adjusting grippers (1st task) and 2) raising arm (2nd task); Buehler, para [0080], with reference to fig 6, uses information from identifying object to pick up object).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a task on an identified object based on the teachings of Buehler. The motivation for doing so would have been using machine-vision to recognize and manipulate objects (Buehler, para [0004]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of in further view of Buehler United States Patent Application Publication US 2013/0343640 as modified by Matusek United States Patent Application Publication US 2017/0220816.
Regarding claim 2, Wolf in view of Salgar in further view of Buehler discloses the image processing apparatus according to claim 1. Wolf in view of Salgar in further view of Buehler does not disclose wherein the image processing apparatus is further configured to define the restricted area along a contour of the target object for which display restriction is required by segmentation using the segmentation by an algorithm of machine learning as a technique for identifying the 30target objects in the captured image.
Matusek discloses wherein an image processing apparatus is further configured to define the restricted area along a contour of the target object for which display restriction is required by segmentation using the segmentation by an algorithm of machine learning as a technique for identifying the 30target objects in the captured image (Matusek, para [0064-66], machine learning model applied to determine geometric features of objects and space it takes up in an image to modify an image to exclude private information).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included the machine learning of Matusek. The motivation for doing so would have been to automatically identify an object and its corresponding geometric structure (Matusek, para [0065]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Buehler United States Patent Application Publication US 2013/0343640, in view of Matusek United States Patent Application Publication US 2017/0220816, as modified by Natesh United States Patent US 11055759.
Regarding claim 3, Wolf in view of Salgar in further view of Buehler in further view of Matusek discloses the image processing apparatus according to claim 2. Wolf in view of Salgar in further view of Buehler in further view of Matusek does not disclose wherein the image processing apparatus is further configured to determine an accuracy of detecting the contour of the target object for which display restriction is required in accordance with the property of the task to be executed by the moving robot
Natesh discloses wherein an image processing apparatus is further configured to determine an accuracy of detecting the contour of the target object for which display restriction is required in accordance with the property of the task to be executed by the moving robot (Natesh, col 5, rows 7-27, precisely segments out object of interest to modify the appearance using a contour detection algorithm to improve accuracy)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the detection as taught by Natesh. The motivation for doing so would have been to isolate object of interest (Natesh, col 5, rows 7-27).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Buehler United States Patent Application Publication US 2013/0343640, in view of Matusek United States Patent Application Publication US 2017/0220816, as modified by Tilkin United States Patent Application Publication US 2018/0330591.
Regarding claim 4, Wolf in view of Salgar in further view of Buehler in further view of Matusek discloses the image processing apparatus according to claim 2. Wolf in view of Salgar in further view of Buehler in further view of Matusek wherein the image processing apparatus is further configured to superimpose information regarding the target object for which display restriction is required on the restricted area that corresponds to the target object by a predetermined method.
Tilkin discloses wherein an image processing apparatus is further configured to superimpose information regarding the target object for which display restriction is required on the restricted area that corresponds to the target object by a predetermined method (Tilkin, para [0105-106], with regards to fig 3, displays an overlay of the information of the detected object that has been obscured).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to superimpose additional information onto an object that is obscured. The motivation for doing so would have been to provide additional information without comprising security (Tilkin, para [0008]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf United States Patent Application Publication US 2017/0300757 in view of Salgar United States Patent Application Publication US 2019/0197254, in further view of Buehler United States Patent Application Publication US 2013/0343640, as modified by Kohno United States Patent Application Publication US 2015/0074746.
Regarding claim 5, Wolf in view of Salgar in further view of Buehler discloses the image processing apparatus according to claim 1. Wolf in view of Salgar in further view of Buehler does not disclose wherein the image processing apparatus is further configured to determine an area of the target object in the captured image that does not relate to the task to be executed by the moving robot, and perform simplification 1processing on the area of the target object that does not relate to the task to be executed by the moving robot.
Kohno discloses wherein an image processing apparatus is further configured to determine an area of the target object in the captured image that does not relate to the task to be executed by the moving robot, and perform simplification 1processing on the area of the target object that does not relate to the task to be executed by the moving robot (Kohno, para [0099], with reference to fig 2 and 3, removes video portions based on policies, such as information displayed on whiteboard in fig 2 but not in fig 3. Multiple policies can be implemented, where each implemented policy is interpreted as a task. Therefore, a second removal policy, such as removing information from a whiteboard, would be not relating to a fist policy of obfuscating a person in the video).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the displayed information to include multiple tasks which obfuscate multiple objects. The motivation for doing so would have been to provide additional privacy of information (Kohno, para [0003]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178